UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
ABDUL RAZAK ALI (ISN 685),              )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                               ORDER

        The Court conducted a status conference as to petitioner on May 28, 2009. Petitioner

made an oral motion to renew his Motion for Expedited Judgment (originally filed January 16,

2009) in light of the Court’s May 21, 2009 Memorandum Opinion determining the scope of

respondents’ detention authority. It is hereby

        ORDERED that petitioner’s oral motion is GRANTED; and it is further

        ORDERED that respondents shall file their opposition to petitioner’s motion within 10

days of the date of this Order; and it is further

        ORDERED that petitioner shall file his reply within 7 days of the filing of respondents’

opposition; and it is further

        ORDERED that any motion by respondents to further amend their factual return shall be

filed no later than June 5, 2009.

        SO ORDERED.



                Signed by Royce C. Lamberth, Chief Judge, on May 28, 2009.